      Case 4:21-cv-02580 Document 4 Filed on 08/17/21 in TXSD Page 1 of 4
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 17, 2021
                     IN THE UNITED STATES DISTRICT COURT                           Nathan Ochsner, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UVALDE MAVERICK GONZALES, A/K/A §
MAVERICK GONZALES, A/K/A MAVERICK §
GONZALEZ,                         §
                                  §
            Plaintiff,            §
                                  §
v.                                §                       CIVIL ACTION NO. H-21-2580
                                  §
JUDGE JANSSEN,                    §
                                  §
            Defendant.            §


                        MEMORANDUM OPINION AND ORDER

       Uvalde Maverick Gonzales, a/k/a Maverick Gonzales, a/k/a Maverick Gonzalez, is

a Fort Bend County pretrial detainee presently released on bond. Proceeding pro se and

seeking leave to proceed in forma pauperis, he filed this civil lawsuit against Fort Bend

County Justice of the Peace Gary D. Janssen for monetary compensation.

       Having screened the complaint as required by 28 U.S.C. § 1915(e)(2), the Court

DISMISSES this lawsuit for the reasons shown below.

                                  Background and Claims

       Plaintiff states that, on June 9, 2021, he attended a video hearing in “eviction court.”

He argues that Judge Janssen was a “tyrant” who ruled in favor of the property owner to evict

plaintiff. Plaintiff claims that he was “not guilty” and that the eviction order violated

constitutional prohibitions against bills of attainder and ex post facto laws. He proffers no
      Case 4:21-cv-02580 Document 4 Filed on 08/17/21 in TXSD Page 2 of 4




factual support for an alleged bill of attainder or ex post facto violation. Plaintiff attached

as an exhibit a waiver of criminal arraignment he signed on December 15, 2020, in State v.

Gonzalez, Case No. 20-DCR-092667, a felony drug case pending against him in the 268th

District Court of Fort Bend County. He provides no explanation for inclusion of the exhibit

or its significance, if any, to his claims against Judge Janssen.

       Plaintiff seeks $2.5 million in damages against Judge Janssen.

                                          Analysis

       Judicial Immunity

       It is long settled that judges are absolutely immune from liability for damages for

judicial acts “that are not performed in clear absence of all jurisdiction, however erroneous

the act[.]” Johnson v. Kegans, 870 F.2d 992, 995 (5th Cir. 1989). The Fifth Circuit Court

of Appeals weighs four factors in determining whether an act is judicial: (1) whether the

specific act complained of is a normal judicial function; (2) whether the acts occurred in the

courtroom or in an appropriate related space, such as the judge’s chambers; (3) whether the

controversy centered around a case pending before the court; and (4) whether the acts arose

directly out of a visit to the judge in his official capacity. See McAlestar v. Brown, 469 F.2d

1280, 1282 (5th Cir. 1972). These factors are construed broadly in favor of immunity.

Adams v. McIlhany, 764 F.2d 294, 297 (5th Cir. 1985).

       Plaintiff’s sole claim against Judge Janssen is that he improperly ruled against him in

an eviction proceeding. Judge Janssen’s role in that proceeding satisfies all the McAlestar


                                              2
      Case 4:21-cv-02580 Document 4 Filed on 08/17/21 in TXSD Page 3 of 4




factors, and he is accordingly entitled to absolute judicial immunity in this case. Plaintiff’s

claims against Judge Janssen are DISMISSED WITHOUT PREJUDICE as barred by judicial

immunity.

       Rooker-Feldman Doctrine

       Plaintiff’s lawsuit challenges the validity of his state court eviction order, and

constitutes an impermissible federal collateral attack on a state court civil order or judgment.

Plaintiff cannot challenge the validity of a state court judgment or order for eviction in

federal court because such challenges are prohibited by the Rooker-Feldman doctrine. See

Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994) (citing Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462

(1983)).

       The Rooker-Feldman doctrine applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). The doctrine

establishes that a federal court lacks subject matter jurisdiction when, as here, issues in

federal court are “inextricably intertwined” with a final state court order or judgment. Davis

v. Bayless, 70 F.3d 367, 375 (5th Cir. 1995). Under this doctrine, “federal district courts, as

courts of original jurisdiction, lack appellate jurisdiction to review, modify, or nullify final

orders of state courts.” Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000) (internal


                                               3
      Case 4:21-cv-02580 Document 4 Filed on 08/17/21 in TXSD Page 4 of 4




quotations and footnotes omitted). In other words, “if a federal plaintiff asserts as a legal

wrong an allegedly erroneous decision by a state court,” then, “Rooker–Feldman bars subject

matter jurisdiction in federal district court.” Truong v. Bank of Am., N.A., 717 F.3d 377,

382–83 (5th Cir. 2013).

       Plaintiff’s conclusory and unsupported challenge to the civil court eviction order or

judgment falls squarely within the parameters of Rooker-Feldman, and must be dismissed

as frivolous and for failure to raise a viable claim for relief. See Kastner v. Texas Bd. of Law

Examiners, 408 F. App’x 777, 779, 2010 WL 4347914 (5th Cir. 2010) (per curiam)

(concluding that the district court was correct to dismiss a complaint barred by the

Rooker/Feldman doctrine as frivolous); Gant v. Texas, 123 F. App’x 622, 2005 WL 419505

(5th Cir. 2005) (per curiam) (same).

                                         Conclusion

       For the above reasons, this lawsuit is DISMISSED WITHOUT PREJUDICE as

frivolous and for failure to state a viable claim for relief premised on judicial immunity. Any

and all pending motions are DENIED AS MOOT.


       Signed at Houston, Texas, on August 17, 2021.




                                                          Gray H. Miller
                                                   Senior United States District Judge



                                               4
